Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on November 9, 2020, claim 13 was amended, new claims 14 and 15 were added, and claims 10-12 were cancelled.  
In a Supplemental Amendment filed on March 3, 2021, claim 14 was amended and new Replacement Sheet of FIG. 3 was submitted.
Claims 13-15 are currently pending, of which claim 14 is an independent claim. 

Response to Amendments
The amendments made to the Specification of November 9, 2020 are considered and entered.
The amendments to the claims presented in a Supplemental Response filed on March 3, 2021 have been considered and entered.
The drawing filed on November 9, 2020 was informal.  The Examiner contacted Applicant’s representative requesting filing of formal drawing of FIG. 3.  In response, on March 3, 2021, a formal drawing was filed of FIG. 3.  The drawings are hereby approved and entered.
The reference cited in an Information Disclosure Statement filed on March 5, 2021 has been entered and considered.



Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Ostrowski et al. (US Patent Publication No. 2004/0154094 A1) is directed to an assembly for very rapidly delivering water to a basin, such as a drum in a washing machine or the large basin of a bathtub, whirlpool, spa or other plumbing fixture. Ostrowski describes in Paragraph [0041] that pumps 18 and 19 may be driven by separate motors, or by a single motor driving both pumps simultaneously. The pumps are preferably variable speed, centrifugal or impeller type pumps providing a high flow rate. The pumps 18 and 19 operate a low pressures, preferably 5-15 psig (more preferably 6-7 psig dynamic), and low horsepower, preferably 0.25-5 HP (more preferably 1-2 HP). However, the description of Ostrowski does not teach the features of the “removable electric conductor”, the “electrical conductor connection, “a temperature sensor”, and “a database”, as recited in claim 14.  
Pasche et al. (US Patent Publication No. 2014/0368152 A1) is directed to a variable frequency drive system and a method of detecting a ground in a system having a pump driven by a motor. Pasche describes in Paragraph [0084] an input power terminal block 28, the I/O spring terminals 30, and the output power terminal block 32 can all be coupled to a drive circuit board Pasche, the drive 10 can be compatible with a number of different types of motors 11, including, but not limited to, AC induction motors that are two-wire permanent split capacitor (PSC) single-phase motors; three-wire single-phase motors; or three-phase motors. The drive 10 can be connected to a previously-installed motor 11 in order to retrofit the controls for the motor 11. FIG. 1 illustrates a variable frequency drive (VFD, hereinafter “the drive”) 10 according to one embodiment of the invention. In some embodiments, the drive 10 can be used to control the operation of an AC induction motor 11 that drives a water pump 12 (as shown in FIG. 5). Pasche Paragraph [0079]  As shown in FIGS. 1 and 2, the drive 10 can include an enclosure 13 and the input power terminal block 28 and the output power terminal block 32 can all be coupled to a drive circuit board (not shown), for connection to a controller 75 (as shown in FIG. 6) of the drive 10.  As described in Paragraph [0083], the input power terminal block 28, and the output power terminal block 32 can be used to control the motor 11 and to provide output information in any number of configurations and applications. Various types of inputs can be provided to the drive 10 to be processed and used to control the motor 11. The analog input terminals 30D can receive analog inputs and the digital input terminals 30B can receive digital inputs. For example, any suitable type of run/enable switch can be provided as an input to the drive 10 (e.g., via the digital input terminals 30B).  In some embodiments, the drive 10 can be used to control the operation of an AC induction motor 11 that drives a water pump 12 (as shown in FIG. 5). Pasche describes in Paragraph [0091] that the pump-out button 40 can be used to enter the drive 10 in a pump out mode to clean out sand and dirt from a newly-dug well. The pump-out button 40 can be Pasche does not teach, “a temperature sensor attached to the closed recirculating hot water line upstream of the electric motor pump and downstream of the hot water source”, as recited in the present independent claim.  
Satoshi et al., JP 2005331189A is directed to a heating unit that heats cold water to make hot water, and a supply unit that supplies the hot water to each dwelling unit constituting the housing complex, and a hot water supply unit provided in the housing complex. In Paragraph [0007], Satoshi describes a measurement control that calculates the amount of hot water supplied to each dwelling unit based on the device, the flow rate detector that detects the hot water supply flow rate from the supply unit to each dwelling unit, and the hot water supply flow rate to each dwelling unit detected by the flow rate detector. Information communication from the device, a data acquisition device provided in the housing complex that acquires the amount of hot water supplied to each dwelling unit from the measurement control device, and the data acquisition device provided in each of the one or more housing complexes. Aggregation that aggregates information on hot water supply for each of the one or more apartments based on the database that stores the hot water supply amount of each dwelling unit received through the network and the hot water supply amount of each dwelling unit stored in the database.  In Paragraph [0011], Satoshi describes that according to the central hot water supply system for apartment houses, the aggregation unit sets the hot water supply charge for each dwelling unit, for example, daily, monthly, yearly, etc., based on the amount of hot water supplied to each dwelling unit stored in the database. It can be easily calculated according to various periods. In addition, the tabulation unit can easily calculate the hot water supply charge for each dwelling unit according to various times based on the hot water supply amount in the past as well as the present stored in the database.  Satoshi would not enable a person of ordinary skill in the art to implement “a temperature sensor attached to the closed recirculating hot water line upstream of the electric motor pump and downstream of the hot water source”, as recited in the present independent claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 14
The reasons for allowance of Claim 14 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a residential building having a plumbing system, the residential building plumbing system comprising: a closed recirculating hot water line, the closed recirculating hot water line comprising: a hot water source, a cold water inlet to, and a hot water line outlet from, the hot water source, the cold water inlet to the hot water source also being in fluid flow connection to a cold water source; at least one hot water tap in fluid flow connection to the closed, recirculating hot water line, and an electric motor pump for pumping hot water from the hot water line outlet from the hot water source through the closed recirculating hot water line, so as to permit continuous recirculation of hot water, to provide hot water at every hot water tap; the electric motor pump comprising an electric motor generating up to 0.5 horsepower, and a pump impeller, the pump impeller being designed to be driven by the electric motor, and a removable electric conductor designed to connect the electric motor to a source of electrical power; the plumbing system further comprising: a self-contained, smart external power controller switch for the pump system, the-self-contained, 4Application No. 15/234,270Docket a temperature sensor attached to the closed recirculating hot water line upstream of the electric motor pump and downstream of the hot water source”; a database in electronic connection to the temperature sensor, for receiving, logging and recording data signals from the temperature sensor indicating the times when a flow of hot water occurred; and a software algorithm in the microcontroller for instructing the microcontroller to operate the water pump mechanism at predetermined times based upon the previously logged and recorded data signals logged and recorded in the database, by causing the switch to open and close thus controlling the flow of electrical power to the electric motor pump in accordance with the software algorithm on the programmable microcontroller within the closed outer shell of the self- contained, smart external power controller switch
As dependent claims 13 and 15 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra
The prior art made of record include McNamara et al.  (US Patent Publication No. 2011/0231022 A1); Deivasigamani et al. (US Patent Publication No. 2012/0073519 A1); Ostrowski et al. (US Patent Publication No. 2004/0154094 A1); Kaiser et al. (US Patent No. 4,527,247); Pasche et al. (US Patent Publication No. 2014/0368152 A1); Satoshi et al. (JP 2005331189A) (English translation attached); Nielsen et al. (US Patent No. 5,577,890); Koehl et al. (US Patent Publication No. 2008/0131296 A1); and Kobraei et al. (US Patent Publication No. 2011/0202293 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMC/Patent Examiner, Art Unit 2117                     

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117